Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.

Status of claims
The amendment filed on 02/09/2022 is acknowledged. Claims 2, 4-7, and 11 have previously been canceled. Claims 1, 3, and 8-10 are under examination in the instant office action. 

Rejections withdrawn


Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Massironi (US 2005/0037068 A1) in view of Kim et al. (US 2010/0047341 A1).
Massironi teaches pharmaceutical compositions in form of tablet comprising active principles such as coenzyme Q10, candesartan, amlodipine, etc., and amphiphilic compounds such as polyethylene glycols hydroxystearates (Solutol HS 15) (the claimed macrogol-15-hydroxystearate) for balanced fast onset phase of the amount of drug present at the surface, homogeneously modulated all the release phases from the system including the ability for the formulation to be homogeneously absorbed, without losing the effectiveness of the system and exemplified an active principles such as coenzyme Q10 to Solutol HS 15 weight ratio of 2:1 (1:0.5) (abstract, paragraph 6, 16-18, 20, 28, 32, and 37). 
[storage period being 6 weeks to 3 years]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting. Or alternatively, though Massironi does not expressly teach the properties of storage period being 6 weeks to 3 years, as a result of the composition having the same components as claimed, the composition would necessarily have the claimed properties, whether expressly recognized by Massironi or not. Please refer to MPEP 2112.01 II, MPEP 2112 [R-3] V, MPEP 2112 [R-3] II, and MPEP 2112 [R-3] I.

Massironi does not specify the exact same active principles to macrogol-15-hydroxystearate weight ratio.
This deficiency is cured by the rationale that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case the claimed candesartan to macrogol-15-hydroxystearate weight ratio is 1:0.1875, the active principles to macrogol-15-hydroxystearate weight ratio taught in prior art is 1:0.5 while 1:0.03-2 candesartan to macrogol-15-hydroxystearate weight ratio was claimed (04/23/2021) and thus the criticality of the claimed 1:0.1875 vs 1:0.5 of prior art is not established and the 1:0.5 active principles to macrogol-15-hydroxystearate weight ratio taught in prior art would have the same property as the claimed weight ratio. Please refer to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 

Massironi does not specify: i) the combination of candesartan and amlodipine besylate, weigh ratio between them, and candesartan being candesartan cilexetil; and ii) candesartan cilexetil and macrogol-15-hydroxystearate being in one layer and amlodipine being in another layer of the tablet.
These deficiencies are cured by Kim et al. who teach a double-layered chronotherapeutical tablet comprising candesartan cilexetil in one layer and amlodipine salts including besylate in another layer with a candesartan cilexetil/amlodipine weight ratio of 1:0.4 (16/16 : 6.4/16) which is very close to the claimed weight ratio of 1:0.43 (abstract, paragraph 71 and 171, example 13 and table 4, and claim 4).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Massironi and Kim et al. to specify the active principles in the composition taught by Massironi being the combination of candesartan and amlodipine besylate and candesartan being candesartan cilexetil with a candesartan cilexetil/amlodipine weight ratio of 1:0.4. The combination of candesartan and amlodipine with a candesartan cilexetil/amlodipine weight ratio of 1:0.4 and candesartan being candesartan cilexetil were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying them flows from their 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Massironi and Kim et al. to specify the tablet taught by Massironi being configured as candesartan cilexetil and macrogol-15-hydroxystearate being in one layer and amlodipine being in another layer. Configure a tablet with two layers with candesartan cilexetil and macrogol-15-hydroxystearate being in one layer and amlodipine being in another layer was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the purpose of achieving desired timed release and improving the therapeutic activity.


Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Massironi (US 2005/0037068 A1) in view of Kim et al. (US 2010/0047341 A1), and further in view of Increase Tableting Efficiency with Prosolv SMCC (https://hpcimedia.com/images/PDF/Case%20Study%209.15.pdf with a date of 04/15/2015 according to Wayback machine).
The teachings of Massironi and Kim et al. are discussed above and applied in the same manner. 
Massironi also teaches the method of preparation of the composition in form of tablet by granulating with conventional excipients such as silica and microcrystalline 

Massironi does not specify the variety of methods of preparing the claimed tablet.
This deficiency is cured by Kim et al. who also teach candesartan and amlodipine being granulated separately to form separate granules followed by mixing with magnesium stearate (lubricant) and then being tableted to form multilayered tablet in example 13 and table 4 and binder such as microcrystalline cellulose and highly-dispersed silica being used (paragraph 79 and 86) and “Increase Tableting Efficiency with Prosolv SMCC” which teaches Prosolv SMCC having the benefit of lower compression forces, higher throughput, and better yields” in comparison to MCC alone (entire reference, especially the paragraph bridges the left and right columns on 1st page through the 2nd paragraph of left column on page 2).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Massironi, Kim et al., and “Increase Tableting Efficiency with Prosolv SMCC” to specify tablet taught by Massironi being prepared by the process of preparing the tablet being producing two separate groups of granules with candesartan and amlodipine in separate groups together with MCC (claim 10), followed by mixing each of the two granule groups with lubricant, and then being tableted and replace MCC with silicified microcrystalline cellulose. Using MCC in granulation and silicified microcrystalline cellulose having the benefit of lower compression forces, higher throughput, and better yields” in comparison to MCC alone 

With regard to different stage of preparation for silicified microcrystalline cellulose to be added in claims 9 and 11 (after granulation), it is a prima facie case of obviousness when order of mixing ingredients is the only difference between the claimed invention and that disclosed in the prior art. Differences in order of mixing ingredients together will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sequence of mixing is critical. Since both during granulation and after granulation are claimed; there is no criticality of either order of mixing.

With regard to the limitations of single layered tablet (claim 11) and double layered-tablet (claim 9 and 10), Kim et al. teach multi-layered tablet including tablet with an inner core layer and outer layer, i.e., one layered over core, and coated tablet with an inner core layer and outer layer, i.e., double-layered over core in paragraph 76 and 77. Thus the number of layer in a tablet is a well-known design choice. Since both single layered and double-layered tablet are claimed; there is no criticality of either number of layers.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2010/0047341 A1) in view of Massironi (US 2005/0037068 A1).
Kim et al.’s teachings are discussed above and applied in the same manner. With respect to the art rejection above, it is noted that Kim et al. do not teach that the composition can be used in the manner instantly claimed, [storage period being 6 weeks to 3 years]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting. Or alternatively, though Kim et al. do not expressly teach the properties of storage period being 6 weeks to 3 years, as a result of the composition having the same components as claimed, the composition would necessarily have the claimed properties, whether expressly recognized by Kim et al. or not. Please refer to MPEP 2112.01 II, MPEP 2112 [R-3] V, MPEP 2112 [R-3] II, and MPEP 2112 [R-3] I.

Kim et al. do not specify the layer with candesartan also containing macrogol-15-hydroxystearate and the ratio between the active and macrogol-15-hydroxystearate.
This deficiency is cured by Massironi whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Kim et al. and Massironi to add  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case the claimed candesartan to macrogol-15-hydroxystearate weight ratio is 1:0.1875, the active principles to macrogol-15-hydroxystearate weight ratio taught in prior art is 1:0.5 while 1:0.03-2 candesartan to macrogol-15-hydroxystearate weight ratio was claimed (04/23/2021) and thus the criticality of the claimed 1:0.1875 vs 1:0.5 of prior art is not established and the 1:0.5 active principles to macrogol-15-hydroxystearate weight ratio taught in prior art would have the same property as the claimed weight ratio. Please refer to MPEP 2144.05.II.A.
  

Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2010/0047341 A1) in view of Massironi (US 2005/0037068 A1), and further in view of Increase Tableting Efficiency with Prosolv SMCC (https://hpcimedia.com/images/PDF/Case%20Study%209.15.pdf with a date of 04/15/2015 according to Wayback machine).
The teachings of Kim et al. are discussed above and applied in the same manner.
Kim et al. do not teach silicified microcrystalline cellulose being granulated with active.
This deficiency is cured by Massironi and “Increase Tableting Efficiency with Prosolv SMCC” whose teachings are discussed above and applied in the same manner
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Kim et al., Massironi, and “Increase Tableting Efficiency with Prosolv SMCC” to replace MCC in the granulation step (claim 10) with silicified microcrystalline cellulose. Silicified microcrystalline cellulose having the benefit of lower compression forces, higher throughput, and better yields” in comparison to MCC alone was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing MCC with silicified microcrystalline cellulose flows from silicified microcrystalline cellulose having the benefit of lower compression forces, higher throughput, and better yields” in comparison to MCC alone. 

With regard to different stage of preparation for silicified microcrystalline cellulose to be added in claims 9 and 11 (after granulation), it is a prima facie case of 

With regard to the limitations of single layered tablet (claim 11) and double layered-tablet (claim 9 and 10), Kim et al. teach multi-layered tablet including tablet with an inner core layer and outer layer, i.e., one layered over core, and coated tablet with an inner core layer and outer layer, i.e., double-layered over core in paragraph 76 and 77. Thus the number of layer in a tablet is a well-known design choice. Since both single layered and double-layered tablet are claimed; there is no criticality of either number of layers.

Response to Applicants’ arguments:
Applicants argue that the inventive examples 1-4 and 6 in the instant specification have higher dissolution rate after 15 minutes than that of the comparative example 6 (75-81% vs average 55%). 
However, this argument is not deemed persuasive. The examples demonstrating different dissolutions of actives have specific weight percentages of candesartan and amlodipine and specific excipients and weight percentages of them
claim 1 only recites a table comprising candesartan and amlodipine (and their weight ratio) and macrogol-15-hydroxystearate as a solubilizer (and the weight ratio between candesartan and macrogol-15-hydroxystearate) with no recitation of specific weight percentages of candesartan and amlodipine specific excipients and weight percentages of them. Thus the scope of the instant claim 1 is still much broader, after the amendments, than the formulations in the examples. 
There is no adequate basis for reasonably concluding that the great number and variety of compositions included by the claims (encompasses a tablet comprising from >0% to 61.82% by weight of candesartan (1/(1+0.1875+0.43)=61.82%), from >0% to 11.6% by weight of macrogol-15-hydroxystearate, and from >0% to 42.28% by weight of amlodipine (0.87/(1+0.1875+0.87)=42.28%) with no other excipients) would behave in the same manner as the single tested composition. In other words, Applicant has not shown that based on this single example, it is reasonable to expect that other embodiments falling within the scope of the claims will behave similarly. Please refer to 716.02(d): 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612